BARHAM, J.,
is of the opinion the writ should be granted. The relator entered a *346plea of guilty to second degree murder in the district court. We determined in State ex rel Moore v. Warden, No. 55,222, La. 308 So.2d 749, that a juvenile could not enter a plea to such a non-capital charge in a district court. After pleas are set aside, the juvenile must be transferred to Juvenile Court for trial on second degree murder. He should not be subjected to a more serious conviction and sentence — to wit death. A conviction has been had by reason of a plea.